Citation Nr: 1209762	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-10 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to claimed herbicide exposure.



ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran had active service from December 1964 until March 1986.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  At the time of his death, the Veteran was not service connected for any disability. 

3.  The death certificate documents that the Veteran died on January [redacted], 2009 as the result of metastatic lung cancer due to or as a consequence of tobacco abuse.  

4.  The Veteran is not shown to have served in the Republic of Vietnam or to have been exposed to herbicides while serving in Korea.   

5.  The Veteran is not shown to have developed lung cancer until many years after his extensive period of active duty.  

6.  The appellant is not found to have presented competent or credible lay assertions sufficient to establish that the Veteran served in the Republic of Vietnam or otherwise was exposed to herbicides while serving on active duty.  


CONCLUSIONS OF LAW

1.  The Veteran's metastatic lung cancer was not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309(a) (2011).  

2.  A service-connected disability did not cause or contribute substantially or materially in producing the Veteran's death. 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any deficiency in notice required under VCAA should be presumed to be prejudicial to the claimant unless VA shows that it did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an defect did not cause harm.  Id.  

However, in the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  

Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

The Veteran was not service connected for any disabilities at the time of his death.  In a February 2009 letter, the RO provided notice of the requirements to support a claim for DIC benefits based on having a service-connected disability or alternatively for benefits based on a disability that was not service connected or for which the Veteran did not file a claim during his lifetime.  The notice included informing the appellant that for a DIC claim based on a nonservice-connected disability, the evidence must show an injury or disease that was incurred or aggravated in service, or an event in service that caused an injury or disease; and a physical disability that was either the principle or contributory cause of death; and a relationship between the disability associated with the cause of death and an injury or disease, or event in service.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in obtaining any outstanding records of identified VA or private medical treatment relevant to the claim, and affording an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to records, VA has associated the Veteran's personnel records with the claims file and private medical records submitted by the appellant.  When, through no fault of the appellant, records under the control of the Government are unavailable, VA's duty then requires that VA advise the appellant of her right to support her claim by submitting alternate sources of evidence, including service medical personnel statements or lay evidence.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

VA in the case advised the appellant that the service treatment records were missing in May 2009.  The February 2009 letter also included notice that lay evidence could be used to support the claim.  

In the March 2010 Statement of the Case, the RO again informed the appellant that lay evidence would be considered in making a determination of the claim.  Additionally, the RO obtained the Veteran's service personnel records, which would be pertinent to determining whether the Veteran served in the Republic of Vietnam.  

Furthermore, the appellant has not claimed, nor does the record show that the Veteran developed lung cancer until many years following his discharge from service.  The Board thus finds that the appellant was not prejudiced by the failure to consider the service treatment records.  The appellant has not indicated that there exists any evidence, including VA or private medical records, relative to this claim that are not already in the claims file.  

The Board finds that a medical opinion is not in order in this case. In Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008), the Federal Circuit made clear that § 5103A(d) does not apply to DIC claims.  Rather, § 5103A(a) applies.  Section 5103A(a) requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  

In the present case, the Board finds that there is no reasonable possibility that a VA examination would aid in substantiating the claim.  As will be explained herein, the Board finds that the Veteran was not exposed to herbicides in service and thus finds that service connection for metastatic lung cancer on a presumptive basis is not warranted.  Furthermore, the record shows that the Veteran did not develop lung cancer until many years after service and includes his death certificate that provided a medical opinion as to the cause of the Veteran's death.  

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Applicable Law 
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c). Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3). There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4). 

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease [including but not limited to acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina], all chronic B-cell leukemias (including but not limited to hairy cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 


Merits of the Claim
 
The appellant contends that the Veteran served in the Republic of Vietnam and that his lung cancer was secondary to the presumed herbicide exposure during this service.  

The January 2009 death certificate documents that the Veteran died of metastatic lung cancer due to or as a consequence of tobacco abuse.

The regulations related to presumptive herbicide exposure for Vietnam veterans do not apply to the appellant's claim regarding the Veteran.  See 38 C.F.R. § 3.307(a)(6)(iii).  

The Board finds that the records show that the Veteran did not serve in the Republic of Vietnam.  The Veteran's DD Form 214 (for the period between August 1970 and July 1975) shows that the Veteran had previously had foreign service.  The form further specified that his foreign service included service in Indochina or Korea since August 5, 1964.  However, the form even further specified that the Veteran service occurred in Korea.  

The Veteran's service personnel records similarly document that the Veteran's duties were performed in Korea, not the Republic of Vietnam.  A copy of the Veteran's personnel qualification record - part II further documents that the Veteran served in Korea from June 15, 1965 until May 7, 1966.  

Additionally, the United States Department of Defense has recently confirmed that herbicides, including Agent Orange, were used near the Korean DMZ from April 1968 through July 1969.  Under 38 CFR 3.307(a) (6)(iv), effective on February 24, 2011, the presumption of herbicide exposure is extended to any Veteran who served between April 1, 1968, and August 31, 1971, and in a unit that VA or the Department of Defense (DoD) has determined to have operated in an area in or near the Korean DMZ.  See also M21-1R, Part IV.ii.2.C.10.p.  

Thus, the herbicide use occurred years after the Veteran's service in Korea ended in May 1966.  The Defense Department has not indicated that Agent Orange or other herbicides were used in Korea prior to that time.  Hence, on this record, a review of the record establishes that the claimed herbicide exposure has not been objectively demonstrated.  

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

At the time of the Veteran's death, service connection had not been established for any disabilities, including metastatic lung cancer.  Significantly, the Veteran was afforded a VA examination in June 1989, a few years following his retirement from service in March 1986.  At that time, he only complained of hearing problems and back problems.  In a related June 1989 X-ray report, the Veteran was noted to have flattening of the left hemidiaphragm with blunting of the left costophrenic angle secondary to pleural thickening and a normal right costophrenic angle.  The lung fields were noted to be clear.  The VA examiner found the Veteran's respiratory system to be normal, but noted that the Veteran had a 23 year history of smoking and that, at the time of the examination, he smoked a pack a day.

The private medical records show that, for the year prior to his death the Veteran received treatment for cancer.  In an April 1, 2008 private medical record by S.B., MHS, PA-C, the medical provider noted that the mass on the Veteran's right lung was found in March 2008.    

The certificate of death documents that the Veteran died in January 2009.  The immediate cause of death was listed as metastatic lung cancer due to or as a consequence of tobacco abuse.  

In considering the evidence of record under the law and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  

As previously noted, service connection for the Veteran's lung cancer as due to presumed herbicide exposure is not warranted as the evidence does not demonstrate that he ever served in the Republic of Vietnam or in Korea during or after a time when herbicides were used.  

The record also demonstrates that the Veteran did not develop metastatic lung cancer until decades after his discharge from service.  While the June 1989 VA examination included X-ray studies showing some left lung changes, the lung fields were noted to be clear.  The VA examiner, while noting the Veteran's history of smoking, found his respiratory system to be normal.  The submitted medical evidence also shows the initial diagnosis of lung cancer in 2008.  

Furthermore, the only etiology opinion of record regarding the cause of the Veteran's lung cancer is from the January 2009 death certificate.  The medical examiner found that the Veteran's lung cancer was due to his tobacco abuse.  

The only evidence linking the lung cancer to herbicide exposure is the recent lay statement asserting that the Veteran served in the Republic of Vietnam.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

However, the service personnel records for the Veteran's long period of service do not serve to show that he performed any active duty in the Republic of Vietnam.  These official documents have far more probative value than a lay statement that is not supported by other competent evidence.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

These records prepared in connection with service are more reliable, in the Board's view, than the unsupported assertions about events that happened many years ago.   See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore testimony simply because the appellant is an interested party; personal interest may, however, affect the credibility of the evidence).  

To the extent that the appellant is claiming that the Veteran's lung cancer developed as the result of herbicide exposure in service, the Board finds that there is no indication that the appellant possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Furthermore, the medical examiner in January 2009 linked the cause of the fatal lung cancer to the Veteran's long history of tobacco abuse that apparently extended back to service.  

However, the Board observes in passing that service connection for disability or death based on addiction to nicotine is prohibited for claims filed after June 9, 1998.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

In summary, on this record, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.   



ORDER

Service connection for cause of the Veteran's death is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 

Department of Veterans Affairs


